




AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT


THIS AMENDMENT NO. 1 (this “Amendment”) to Purchase and Sale Agreement, dated as
of May 10, 2014 (the “Agreement”), is made and entered into as of July 2, 2014,
by and among Pittsburgh Glass Works, LLC, a Delaware limited liability company
(the “Seller”) and Claims Services Group, Inc., a Delaware corporation (the
“Buyer”). Capitalized terms used but not expressly defined in this Amendment
shall have the meanings ascribed to such terms in the Agreement.


RECITALS


WHEREAS, the Seller, the Buyer, LYNX Services, L.L.C., a Kansas limited
liability company, GTS Services, LLC, a Delaware limited liability company and,
solely for purposes of Sections 5.1, 5.2, 5.3 and Article 11 of the Agreement,
Solera Holdings, Inc. have previously executed and delivered the Agreement;


WHEREAS, Section 11.6 of the Agreement permits the Buyer and the Seller to amend
or modify the Agreement provided such amendment or modification is expressed in
writing and signed by the Buyer and the Seller; and


WHEREAS, the Buyer and the Seller hereto wish to amend the terms of the
Agreement as set forth below.


NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:


SECTION 1.    Amendment to Schedule II of the Agreement. Schedule II of the
Agreement is hereby deleted and replaced in its entirety to read as set forth on
Exhibit A hereto.


SECTION 2.    Amendment to Schedule III of the Agreement. Schedule III of the
Agreement is hereby deleted and replaced in its entirety to read as set forth on
Exhibit B hereto.


SECTION 3.    Amendment to Schedule 2.1.2(d) of the Agreement. Schedule 2.1.2(d)
of the Agreement is hereby amended to delete item #25 thereof and replace it in
its entirety to read as follows:


“25. Cincinnati Bell Any Distance Direct Dedicated and Switched Voice Service
Agreement between Cincinnati Bell Any Distance Inc. and PGW, dated January 21,
2010, as amended by Addendum #68387.2 to Dedicated & Switched Long Distance
Agreement between Cincinnati Bell Any Distance Inc. and Pittsburgh Glass Works,
dated April 13, 2010 and as further amended by Addendum #02400043, dated May 23,
2014.”


SECTION 4.    Amendment to Exhibit D of the Agreement. Exhibit D of the
Agreement is hereby deleted and replaced in its entirety to read as set forth on
Exhibit C hereto.








--------------------------------------------------------------------------------




SECTION 5.    Amendment to Section 10.1.4 of the Agreement. Section 10.1.4 of
the Agreement is hereby amended to delete “July 15, 2014” and replace it with
“August 31, 2014”.


SECTION 6. Ratification of Agreement; Effect of Amendment. Except to the extent
expressly modified herein, all of the terms, covenants and other provisions of
the Agreement are hereby ratified and confirmed and shall continue to be in full
force and effect in accordance with their respective terms. In the event of any
conflict or inconsistency between the terms of this Amendment and the terms of
the Agreement, the terms of this Amendment will control. From and after the date
of this Amendment, all references to the Agreement (whether in the Agreement, in
this Amendment or otherwise) shall refer to the Agreement as amended by this
Amendment. For the avoidance of doubt, the parties hereto acknowledge and agree
that references in the Agreement to “the date hereof” or “the date of this
Agreement” or similar formulations shall mean May 10, 2014.


SECTION 7. Governing Law. This Amendment, and all claims arising in whole or in
part out of, related to, based upon, or in connection herewith or the subject
matter hereof, will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.


SECTION 8. Counterparts. This Amendment may be executed (including by facsimile
or electronic transmission) by one or more of the parties hereto on any number
of separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same amendment, it being understood that all
parties need not sign the same counterpart.


SECTION 9. Interpretation. The headings contained in this Amendment are included
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.


[Remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as an agreement
under seal on the day and year first above written.






Seller:    PITTSBURGH GLASS WORKS, LLC
By: //Jeffrey Gronbeck______________________
Name: Jeffrey Gronbeck
Title: Authorized Person
Buyer:    CLAIMS SERVICES GROUP, INC.
By: //Jason Brady__________________________
Name: Jason Brady
Title: Authorized Person


